 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDRucker Electronics and Local Union 2131,Internation-alBrotherhood of ElectricalWorkers,AFL-CIO.Case 20-CA-9110August 26, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a charge filed on April 12, 1974, by LocalUnion 2131, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the Union, andduly served on Rucker Electronics, herein called theRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 20, issued a complaint on April30,1974,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Nation-al Labor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 2, 1974, fol-lowing a Board election in Case 20-RC-11243 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about April 9, 1974, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnMay 9, 1974, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint.On May 17, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 22, 1974, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, entitled "Answer to NoticeTo Show Cause and Request for Oral Argument."Pursuant to the provisions of Section 3(b) of the'Official notice is taken of the record in the representation proceeding,Case 20-RC-11243, asthe term"record"isdefined in Secs. 102.68 and102.69(f) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166NLRB 938,enfd. 388 F.2d 683(C.A. 4, 1968);Golden AgeBeverageCo.,167 NLRB 151,enfd. 415 F.2d 26 (C.A. 5. 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164NLRB378, enfd. 397 F2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated it author-ity in this proceeding to a three-member panel.'Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent, in its answer to the complaint andresponse to the Notice To Show Cause, asserts thatthe certification issued the Union in the underlyingrepresentation case was invalid due to misconduct bythe Union and a Board agent which destroyed thelaboratory conditions of the election, and that theBoard erred in not sustaining its objections and ex-ceptions on these grounds, by not ordering a hearingon all its objections, and by not providing it withsubpenas to aid it in preparing its case.Review of the record herein, including the record inCase 20-RC-11243, reveals that an election, conduct-ed pursuant to a Stipulation for Certification UponConsent Election on May 31, 1973, resulted in a 134-to-101 vote in favor of the Union, with 2 challengedballots. Respondent filed some 28 timely objections toconduct affecting the results of the election, allegingin substance that the Union had engaged in threats,promises of benefit, and misrepresentations, had cre-ated a "carnival atmosphere" about the election, andhad engaged in electioneering at the polls. Respon-dent further alleged that a Board agent had prejudi-cially affected the results of the election by requiringits election observer to remove a partisaninsignia,distributed an outdated form, mishandled a chal-lenged ballot, miscounted identifiable ballots, and re-fused to recount the ballots for a fourth time at theinsistence of Respondent.After investigation, the Regional Director issuedhisReport on Objections, in which he found,interalia,that the objectionable conduct alleged in a greatmajority of the objections was within acceptable lim-its in a vigorously contested election such as this, andthat the conduct of the Board agent was not prejudi-cial, and, accordingly, he recommended that theseobjections be overruled. However, with regard toRespondent's Objections 5, 7, 13, and 20, concerningthreats, coercion, and electioneering in the pollingarea,theRegional Director found that substantialfactual issues had been raised and ordered a hearingto be held thereon.Respondent thereafter timely filed 190 exceptionsto this report, basically assigning error to the RegionalDirector's findings, recommendations, and various2 TheRespondent's request for oral argument is denied as the GeneralCounsel'smotion and the Respondent's responseto the Notice To ShowCause adequatelypresent thepositionsof the parties.213 NLRB No. 20 RUCKER ELECTRONICS69rulings, including his failure to order a hearing on allthe objections and to provide a subpena to aid Re-spondent in the preparation of its case. The Board, onOctober 5, 1973, issued a Decision and Order findingthat the Respondent's exceptions raised no materialor substantial issues of fact or law which warrantedthe reversal of these findings and recommendations,or which required expanding the scope of the hearingbeyond that set by the Regional Director. According-ly, it adopted the Regional Director's findings, con-clusions, and recommendations.Thereafter, on December 26, 1973, the Respondentfiled with the Board a motion for reconsideration andto reopen the record to take evidence on three otherof the Respondent's objections concerning theUnion's alleged offer to waive initiation fees, in lightof the decision of the Supreme Court inN.L.R.B. v.SavairManufacturing Company, Inc.,414 U.S. 270(1973). The Board, on January 14, 1974, denied thismotion as lacking in merit.Concurrent with the above proceeding, a hearingwas held before a duly designated Hearing Officer onRespondent's Objections 5, 7, 13, and 20 concerningthreats and electioneering. In his report, the HearingOfficer found that the alleged threats had not oc-curred except for a single isolated one which was soinconsequential as to not have affected the election.Accordingly, he recommended that these objectionsbe overruled. With regard to union electioneering, theHearing Officer found that the employee involvedwas not a union agent whose conduct was attributableto the Union and recommended that this objection beoverruled and the Union be certified. Respondentfiled timely exceptions to this report, arguing that theHearing Officer had erroneously assessed the evi-dence with regard to all the issues before him anderroneously interpreted Board decisions cited by theRespondent. The Board, on April 2, 1974, issued aSupplemental Decision and Certification of Repre-sentative in which it adopted the Hearing Officer'sfindings, conclusions, and recommendations, and cer-tified the Union.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding?All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discovered3 SeePittsburgh Plate Glass Co. v. N.L R.B.,313 U.S. 146,162(1941); Rulesand Regulations of the Board,Sees. 102.67(f) and 102.69(c).or previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to -reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent, a California corporation, with its prin-cipal place of business at Concord, California, is en-gaged in the manufacture of electronic devices.During the past year, Respondent, in the course andconduct of its business operations, sold goods andsupplies valued in excess of $50,000 to firms locatedoutside the State of California.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDLocal Union 2131, International Brotherhood ofElectricalWorkers,AFL-CIO,is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees,including assemblers,machine shop employees,technicians,lead men and lead women,inspec-tors,quality control employees,maintenancemen, plant clericals,shipping and receiving andstock room employees; excluding engineers, re-search and development technicians,line super-visors, other supervisors as definedby the Act,professional employees,office clerical employeesand guards as definedby the Act. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The certificationOn May 31, 1973, a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 20 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on April 2, 1974, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about April 5, 1974, and at alltimes thereafter,the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout April 9, 1974, and continuing at all times there-after to date, the Respondent has refused, and contin-ues to refuse, to recognize and bargain with the Unionas the exclusive representative for collective bargain-ing of all employees in said unit.Accordingly, we find that the Respondent has,since April 9, 1974, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIRLABORPRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom,and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit,and, if an understanding is reached,embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785(1962);Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (C.A. 51964), cert. denied 379 U.S. 817 (1964);Burnett Con-structionCompany,149NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Rucker Electronics is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Local Union 2131, International Brotherhood ofElectricalWorkers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production and maintenance employees, in-cluding assemblers, machine shop employees, techni-cians, lead men and lead women, inspectors, qualitycontrol employees, maintenance men, plant clericals,shipping and receiving and stock room employees;excluding engineers, research and development tech-nicians, line supervisors, other supervisors as definedin the Act, professional employees, office clerical em-ployees and guards as defined in the Act, constitutea unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.Since April 2, 1974, the above-named labor or-ganization has been and now is the certified and ex-clusiverepresentativeofallemployees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about April 9, 1974, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act. RUCKER ELECTRONICS717.The aforesaidunfair labor practices are unfairlabor practicesaffecting commerce within the mean-ing of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that Respondent,RuckerElectronics,Concord,California,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours,and other terms and condi-tions of employment,with LocalUnion 2131, Interna-tional Brotherhood of Electrical Workers,AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAll production and maintenance employees,including assemblers, machine shop employees,technicians, lead men and lead women, inspec-tors,quality control employees,maintenancemen, plant clericals, shipping and receiving andstock room employees; excluding engineers, re-search and development technicians, line super-visors, other supervisors as defined in the Act,professional employees, office clerical employeesand guards as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Concord, California, facility copiesof the attached notice marked "Appendix." ° Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNationalLaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United StatesCourt ofAppeals Enforcing an Order of the NationalLabor Relations Board."WE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalUnion 2131, International Brotherhood of Elec-tricalWorkers, AFL-CIO, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanidng is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees,including assemblers, machine shop employ-ees, technicians, lead men and lead women,inspectors, quality control employees,mainte-nance men, plant clericals, shipping and re-ceiving and stock room employees; excludingengineers, research and development techni-cians, line supervisors, other supervisors as de-fined in the Act, professional employees, officeclerical employees and guards as defined in theAct.RUCKER ELECTRONICS(Employer) 72DECISIONSOF NATIONAL LABOR RELATIONS BOARDDatedBydays from the date of posting and must not be altered,(Representative)(Title)defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theThis is an official notice and must not be defacedBoard's Office, 13018 Federal Building, Box 36047,by anyone.450 Golden Gate Avenue, San Francisco, CaliforniaThis notice must remain posted for 60 consecutive94102,Telephone415-556-3197.